                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                               CRIMINAL ACTION


VERSUS                                                 NO: 15-197


CURTIS DANTIN                                          SECTION: “H”(4)



                          ORDER AND REASONS
      Before the Court are Defendant Curtis Dantin’s Motion to Dismiss Count
4 (Doc. 439); Motion in Limine (Doc. 441); and Motion to Strike (Doc. 443). For
the following reasons, these Motions are DENIED.


                              BACKGROUND
      The charges in the Third Superseding Indictment (“Indictment”) arise
out of a welding accident and explosion that occurred on an offshore oil
platform on November 16, 2012.       Defendant Curtis Dantin served as the
supervisor for Defendant Grand Isle Shipyards, Inc. on the platform at the time
of the explosion. Dantin is charged in Count 4 of the Indictment with violations
of the Clean Water Act. Dantin now moves for three different forms of relief
based on the same underlying argument—that the Indictment contains false
                                       1
statements. He argues that the charges against him should be dismissed,
certain testimony and evidence should be prohibited, or the false allegations in
the Indictment should be stricken. This Government opposes this Motion, and
oral argument was held on November 28, 2018.


                                LEGAL STANDARD
      Pursuant to Federal Rule of Criminal Procedure 12(b), a party may
challenge an indictment for failing to state an offense. “A party may raise by
pretrial motion any defense, objection, or request that the court can determine
without a trial on the merits.” 1 In this circuit, “[t]he propriety of granting a
motion to dismiss an indictment . . . is by-and-large contingent upon whether
the infirmity in the prosecution is essentially one of law or involves
determinations of fact . . . . If a question of law is involved, then consideration
of the motion is generally proper.” 2 A court must take the allegations of the
indictment as true and determine whether an offense has been stated. 3 A
defendant may not challenge an indictment, sufficient on its face, on the
ground that the allegations are not supported by adequate evidence. 4 A court
may, however, apply undisputed facts to resolve a question of law with a trial
of the general issue. 5




      1 FED. R. CRIM. PRO. 12.
      2 United States v. Flores, 404 F.3d 320, 324 (5th Cir. 2005).
      3 United States v. Fontenot, 665 F.3d 640, 644 (5th Cir. 2011).
      4 United States v. Mann, 517 F.2d 259, 267 (5th Cir. 1975).
      5 Flores, 404 F.3d 320.

                                             2
                                LAW AND ANALYSIS
       Dantin alleges that the Indictment contains statements that are untrue
and that cannot be proven in light of testimony given to the grand jury by the
only two surviving eyewitnesses to the platform explosion, Antonio Tamayo
and Wilberto Ilagan. Dantin alleges that Tamayo and Ilagan gave testimony
to the grand jury, as well as depositions in a related civil lawsuit, in which they
swore to facts that contradict those contained in the Indictment. 6 Dantin
alleges that the contradictory statements in the Indictment are therefore false
and that the Government knowingly included these false statements. 7 Dantin
argues that the use of false statements in the Indictment should warrant
dismissal of the charges against him. In the alternative, he asks the Court to
prohibit the government from introducing any testimony or evidence in
support of the paragraphs of the Indictment that are contrary to the
statements of the eyewitnesses or to strike these paragraphs on the grounds
that they cannot be proven. He alleges that the doctrines of due process, fair
and impartial trial, and effective assistance of counsel, as guaranteed by the
Fifth and Sixth Amendments, warrant these results.
       The Government points out, and Dantin concedes, that no rule of
criminal procedure or case supports dismissing an indictment based on the
theory asserted here. 8 It is well-settled that a defendant may not challenge an
indictment, sufficient on its face, on the ground that the allegations are not


       6 For example, Dantin alleges that Tamayo and Ilagan testified before the grand jury
that a gas detector was used at the point to be welded and a fire watch was designated. The
Indictment states that no gas detector reading was taken in the area to be welded and no fire
watch was designated.
       7 Dantin admits that he is not claiming prosecutorial misconduct.
       8 Doc. 451-2 at 4.

                                              3
supported by adequate evidence. 9 Federal Rule of Criminal Procedure 12
allows the Court to dismiss an indictment only if it fails to state an offense.
“The court may not dismiss an indictment based on the sufficiency of evidence
supporting the allegations in the indictment.” 10 Despite his protestations
otherwise, Dantin’s Motions ask the Court to do just that. Dantin essentially
argues that because two eyewitnesses testified to one fact then it is necessarily
the truth and no contrary evidence can be presented. The Government, on the
other hand, contends that the allegations in the Indictment are supported by
other testimony and evidence. Indeed, the grand jury found probable cause for
the charge against Dantin even in light of the eyewitness testimony. The
Government also alleges that Tamayo and Ilagan made statements soon after
the explosion that contradict their deposition and grand jury testimony. This
Court cannot consider Dantin’s Motions without weighing the adequacy of this
evidence. “[W]eighing the evidence is the function of the jury.” 11 Accordingly,
there are no grounds for dismissal of the charge against Dantin. In addition,
Dantin has likewise failed to show any grounds for limiting or striking this
evidence.


                                   CONCLUSION
      For the foregoing reasons, the Motions are DENIED.




      9  United States v. Mann, 517 F.2d 259, 267 (5th Cir. 1975).
      10  United States v. Kohll’s Pharmacy & Homecare Inc., 2017 WL 2951580, at *2 (W.D.
La. July 6, 2017).
       11 United States v. Jackson, No. 13-131, 2014 WL 1664901, at *2 (E.D. La. Apr. 25,

2014).
                                             4
New Orleans, Louisiana this 7th day of December, 2018.



                 ____________________________________
                 JANE TRICHE MILAZZO
                 UNITED STATES DISTRICT JUDGE




                   5
